DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/02/2020 is being considered.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“at least one prompting unit electrically connected to the processor and providing a working status prompt, wherein when the at least one sensing value is less than or equal to the at least one prompting lower limit value, the working status prompt is a first nonnumeric prompt” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When looking to the specification, “prompting unit”  can include a LCD, a LED 142, an audio prompting unit and a vibration prompting unit.  For Examination purposes, at least one of the notification types (visual, audible, or vibratory) is required for the structure of the prompting unit, or equivalents thereof.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (US 2014/0331831).
Regarding claim 1, King discloses an electronic wrench, comprising: 
a base body (item 100) comprising a working head (Item 110); 
at least one sensing element disposed at the base body (Item 135 is described being in the head, the head is part of the base body) to detect a working status of the working head so as to provide a sensing signal, wherein the sensing signal comprises at least one sensing value (Paragraph [0024]); 
a processor (Item 160) electrically connected to the at least one sensing element and comprising at least one prompting lower limit value (Paragraph [0023], “predetermined percentage”); and 
at least one prompting unit (Item 130) electrically connected to the processor and providing a working status prompt, wherein when the at least one sensing value is equal to the at least one prompting lower limit value, the working status prompt is a first nonnumeric prompt (Paragraphs [0028 and 40]).  
Regarding claim 2, King discloses the electronic wrench of claim 1, wherein the processor further comprises a working value (referred to in King as the “target value”), wherein the at least one prompting lower limit value is less than or equal to 20% of the working value (Paragraph [0040] discloses a lower value of 20% giving an indication).  
Regarding claim 3, King discloses the electronic wrench of claim 1, wherein the processor further comprises at least one prompting upper limit value; 

14wherein when the at least one sensing value is greater than or equal to the at least one prompting upper limit value, the working status prompt is a third nonnumeric prompt (Paragraph [0041] red LED).  
Regarding claim 4, King discloses the electronic wrench of claim 3, wherein the at least one prompting lower limit value and the at least one prompting upper limit value are set by a user (Paragraph [0044] and step 315 in Figure 3).  
Regarding claim 5, King discloses a prompting method of an electronic wrench, comprising: 
configuring a working head of an electronic wrench (Item 100) to be applied on a workpiece; configuring at least one sensing element (Item 135) to detect a working status of the working head so as to provide a sensing signal, wherein the sensing signal comprises at least one sensing value (Paragraph [0024]); and 
comparing the at least one sensing value and at least one prompting lower limit value, wherein when the at least one sensing value is less than or equal to the at least one prompting lower limit value, providing a working status prompt which is a first nonnumeric prompt (Paragraphs [0023-24]).  
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.0
Regarding claim 6, King discloses the prompting method of the electronic wrench of claim 5, further comprising: providing a working value (referred to in King as the “target value”), 
Regarding claim 7, King discloses the prompting method of the electronic wrench of claim 5, further comprising: 
comparing the at least one sensing value and at least one prompting upper limit value; 
wherein when the at least one sensing value is greater than the at least one prompting lower limit value and less than the at least one prompting upper limit value, the working status prompt is a second nonnumeric prompt (Paragraph [0040] second yellow LED); 
wherein when the at least one sensing value is greater than or equal to the at least one prompting upper limit value, the working status prompt is a third nonnumeric prompt (Paragraph [0041] red LED).  
Regarding claim 8, King discloses the prompting method of the electronic wrench of claim 7, wherein the at least one prompting lower limit value and the at least one prompting upper limit value are set by a user (Paragraph [0044] and step 315 in Figure 3).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723